o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-100778-19 uil 1400z -------------------- he asked about designations of opportunity zones under the new ------------------------ the honorable tom graves member u s house of representative sec_702 south thornton avenue dalton ga attention dear representative graves i am responding to your inquiry dated date on behalf of your constituent -------------------------- sec_1400z-1 of the internal_revenue_code code you asked if georgia is designated as an opportunity zone the department of the treasury’s treasury_department list of designated qualified opportunity zones can be found on the treasury department’s website or notice_2018_48 2018_28_irb_9 opportunity zone as the law permits each state nominated the maximum number of eligible tracts these designations are final the law and legislative_history of the opportunity zone designations under sec_1400z-1 do not provide for additional or revised designations after a state or territory designates the maximum number of zones allowable in date congress passed the tax cuts and jobs_act pub_l_no which amended the code to add sec_1400z-1 and sec_1400z-2 sec_1400z-1 provides procedural rules for designating qualified opportunity zones in certain low- income communities and communities adjoining the low-income communities under sec_1400z-1 states excluding puerto rico and including the district of columbia and other u s possessions had until date to nominate up to percent of the low-income_community census tracts to be qualified opportunity zones the law also permitted states to request a 30-day extension of the qualified_opportunity_zone nomination period revproc_2018_16 2018_9_irb_383 provided guidance is not listed as a designated tract in an ------------------------ conex-100778-19 to state ceos on the procedure for making these nominations based on the state ceos’ nominations of eligible census tracts the treasury_department completed its designation of qualified opportunity zones as noted above you can find the list on the treasury department’s website or notice_2018_48 2018_28_irb_9 i hope this information is helpful if you have any questions please call ------------------------------- -------------------- at sincerely scott dinwiddie associate chief_counsel income_tax accounting
